FILED
                            NOT FOR PUBLICATION                              DEC 23 2011

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



MICHAEL SATTARI,                                 No. 10-17433

              Plaintiff - Appellant,             D.C. No. 2:09-cv-00768-KJD-PAL

  v.
                                                 MEMORANDUM *
WASHINGTON MUTUAL, a
Washington corporation,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                 Argued and Submission Deferred August 10, 2011
                          Submitted December 23, 2011
                            San Francisco, California

Before:       KOZINSKI, Chief Judge, O’SCANNLAIN and GRABER, Circuit
              Judges.

       Sattari mistakenly referenced California statutes rather than Nevada statutes

throughout his complaint. Because Sattari was a pro se litigant when he wrote the

complaint, we construe it liberally to infer that he meant to reference Nevada law.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                                   page 2

See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (“[A] pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.”) (internal quotation marks omitted).

      Sattari claims the bank engaged in unfair business practices. Under the

Nevada Deceptive Trade Practices Act (NDTPA), “[a]n action may be brought by

any person who is a victim of consumer fraud.” Nev. Rev. Stat. § 41.600(1). A

claim under the NDTPA requires a “victim of consumer fraud to prove that (1) an

act of consumer fraud by the defendant (2) caused (3) damage to the plaintiff.”

Picus v. Wal-Mart Stores, Inc., 256 F.R.D. 651, 658 (D. Nev. 2009) (order).

Consumer fraud encompasses deceptive practices, such as “[k]nowingly mak[ing

a] . . . false representation in a transaction.” Nev. Rev. Stat. § 598.0915(15).

Sattari does not raise a genuine issue of material fact that would show that the bank

made a false representation, so this claim fails.

      Sattari mentions wrongful foreclosure and emotional distress in his brief, but

doesn’t “specifically and distinctly” argue these claims. Miller v. Fairchild Indus.,

Inc., 797 F.2d 727, 738 (9th Cir. 1986) (“The Court of Appeals will not ordinarily

consider matters on appeal that are not specifically and distinctly argued in

appellant’s opening brief.”). We require a brief to contain “appellant’s contentions

and the reasons for them, with citations to the authorities and parts of the record on
                                                                             page 3

which the appellant relies.” Fed. R. App. P. 28(a)(9)(A). Sattari provides neither

any argument nor supporting authority. Therefore, he has waived any claims based

on wrongful foreclosure and emotional distress.


      AFFIRMED.